Citation Nr: 1447941	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-44 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS) and anxiety disorder NOS.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  The Veteran received a Combat Infantryman Badge in recognition of his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in combat and received a Combat Infantryman Badge.
2.  The Veteran currently has diagnoses of anxiety disorder NOS and depressive disorder NOS; the Veteran meets some, but not all, of the DSM-IV criteria for a diagnosis of PTSD.

3.  It is at least as likely as not that the Veteran's current psychiatric disorder is directly related to his combat experiences in Vietnam.

4.  It is conceded the Veteran was exposed to excessive noise during service; there is competent evidence that his current tinnitus had its onset during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus had its onset in service. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duty to Notify and the Duty to Assist

Because the Board is granting the claims decided herein in full, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).



II.  Service connection for an acquired psychiatric disorder

The Veteran contends he has a psychiatric disability as a result of combat experiences in Vietnam.

In general, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the claimed stressor varies depending on whether the Veteran "engaged in combat with the enemy".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary for purposes of satisfying the in-service incurrence element of a service connection claim.  See 38 C.F.R. § 3.304(f).

Here, the Veteran received a Combat Infantryman Badge and therefore, his stressor is considered confirmed and is conceded.

Here, the record conflicts as to whether the Veteran has a current diagnosis of PTSD.  A private treatment record from the Counseling Consortium for PTSD dated in May 2001 indicated a diagnosis of PTSD associated with nightmares, flashbacks and intrusive thoughts and memories of stressful Vietnam combat events.  Thereafter, in January 2002, the Veteran was examined at the VA.  The examiner recognized the Veteran's combat service and that he participated in a series of search and destroy missions on patrols of several weeks duration.  The Clinician Administered PTSD Scale (CAPS) was administered to assess whether the Veteran had a diagnosis of PTSD that complied with the DSM-IV criteria.  The examiner determined the Veteran had "partial PTSD" and diagnosed anxiety disorder NOS.  

The Veteran filed a claim for service connection for PTSD in April 2009.  In December 2009, the Veteran underwent a VA examination in connection with his claim.  At the examination, the Veteran complained of nightmares occurring 2 times per month and indicated he avoided television programs related to combat.  He indicated minimal problems with hyperarousal and stated that his sleep was "fair." He admitted to some hypervigilance and preferred to sit with his back to the wall.  The examiner diagnosed anxiety disorder NOS and indicated the Veteran's symptoms did not meet all the DSM-IV criteria for PTSD.  

In September 2010, the RO sought an addendum opinion for an examiner to consider the private treatment records that supported a PTSD diagnosis. A new examiner thoroughly reviewed the claims file and interviewed the Veteran at length.  The examiner indicated that while the Veteran had a number of symptoms associated with PTSD, he did not meet the full DSM-IV criteria; diagnoses of anxiety disorder NOS and chronic depressive disorder NOS were indicated.  The examiner opined that the Veteran's anxiety and the symptoms that were consistent with PTSD were related to his military service in Vietnam.

Upon review of the foregoing evidence, the Board finds it reasonable to conclude that it is at least as likely as not that the Veteran's diagnosed psychiatric disability is related to his combat experiences as opposed to some other cause or factor.  As such, the benefit of the doubt doctrine applies and the Board concludes that service connection for an acquired psychiatric disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Service connection for tinnitus

The Veteran contends that he began experiencing ringing in his ears after the explosion of a land mine during a combat mission in Vietnam. He indicated that the ringing in his ears "seemed trivial" at the time in comparison to other concerns; however, it has continued throughout his life and become more noticeable and constant in recent years.  

The Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service as a Light Weapons Infantryman who served in combat in Vietnam.  See DD-214.

Despite the fact that the Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus; the Veteran is competent to report that tinnitus had its onset in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  This is because a diagnosis of tinnitus requires only personal knowledge as it comes to the Veteran through his senses and the Veteran is competent to indicate he experiences ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board finds no reason to doubt the credibility of the Veteran's assertion that he began experiencing ringing in his ears while serving in combat.

The Board acknowledges that the VA examiner at the Veteran's May 2010 examination reported that the onset of the Veteran's tinnitus was in 2004. The Board finds this statement refuted by other competent evidence of record provided by the Veteran that he experienced ringing in his ears during service.  See August 2012 Hearing Transcript.  Because the examiner's conclusion regarding the relationship between tinnitus and service was based on an inaccurate factual premise, the Board finds it less probative than the Veteran's competent and consistent statements in support of his claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Based on the foregoing, the Board will resolve the benefit of the doubt in the Veteran's favor and grant service connection for tinnitus.

ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that his currently diagnosed hearing loss is directly related to noise exposure during combat in Vietnam.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Turning to the evidence of record, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service as a Light Weapons Infantryman who served in combat in Vietnam.  See DD-214.

In addition, there is no controversy that the Veteran currently has hearing loss for VA purposes, as demonstrated on examination in May, 2010.  

Thus, the remaining question is whether it is at least as likely as not that the Veteran's current hearing loss had its onset in service or was caused by conceded in-service acoustic trauma (considered an in-service injury).

In the May 2010 VA examiner's report, it was noted that Veteran's hearing was normal on his enlistment examination in February 1966 and at his separation examination in December 1968.  The examiner recognized the Veteran's combat service and that he did not wear hearing protection during service.  The examiner also noted "significant occupational noise exposure" while working in a fiberglass factory with ear protection "in the later years."  As to a relationship between in-service noise exposure and the Veteran's current disability, the examiner opined simply that because hearing loss was within normal limits upon enlistment into service and separation from service that neither hearing loss nor tinnitus was caused by in-service acoustic trauma.

The Board notes that the mere fact that hearing loss was not demonstrated during active duty is not fatal to the Veteran's claim. Service connection for a current hearing loss disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. §§ 3.303(d), 3.385 (2013).  

Further, the examiner did not discuss medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  See March 2010 Training Letter 10-02 (in which the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)).  

Based on the foregoing, the Board finds the May 2010 VA opinion inadequate and will remand for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA examiner who conducted the May 2010 VA examination, or, if the May 2010 examiner is not available, to another VA audiologist to provide an addendum opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, to include those made at the August 2012 Hearing before the Board. 

It should be noted that the Veteran received a Combat Infantryman Badge for serving as a Light Weapons Infantryman during combat in Vietnam and that in-service noise exposure is conceded.  In addition, the examiner should note the Veteran's testimony at the August 2012 Hearing that he worked in the shipping warehouse at the fiberglass factory and was not in a department with machinery.

Prior to rendering an opinion, the examiner should consider that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner should state an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including conceded noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


